                                                                                                                    FILED IN THE
                                                                                                                U.S. DISTRICT COURT
                                                                                                          EASTERN DISTRICT OF WASHINGTON


                                              CHARGES AND PENALTIES                                        Mar 10, 2021
                                                                                                                SEAN F. MCAVOY, CLERK
        CASE NAME: _______________________________
                   RANDY D MCREYNOLDS              CASE NO. ______________________
                                                            2:21-MJ-00134-JTR


                                                   ✔
                                    1
                TOTAL # OF COUNTS: _______      _________FELONY      _________MISDEMEANOR    _________PETTY OFFENSE




Count            Statute                   Description of Offense                                     Penalty

                                                                            CAG up to 10 years,
        18 U.S.C. §§ 922(g)(1),                                             up to a $250, 000 fine,
  1                               Felon in Possession of a Firearm
        924(a)(2)                                                           up to 3 years of supervised release,
                                                                            $100 special penalty assessment
